  Case 19-20005        Doc 43     Filed 05/28/21 Entered 05/28/21 11:39:04              Desc Main
                                    Document     Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE



 In re:
                                                    Chapter 13
 Cynthia Voisine,                                   Case No. 19-20005

          Debtor.




                  ORDER GRANTING MOTION FOR RELIEF FROM STAY

        This matter is before the Court on a motion for relief from the automatic stay pursuant to
11 U.S.C. § 362(b)(2)(A)(iv) filed by Mariel Addis (Docket Entry No. 36). Ms. Addis seeks
permission from the Court to pursue and conclude a divorce proceeding in the York County
(Maine) District Court involving Ms. Addis and debtor Cynthia Voisine. Ms. Voisine opposes the
relief.

        Section 362(b)(2)(A)(iv) provides that the filing of a petition in bankruptcy does not stay
“the commencement or continuation of a civil action or proceeding . . . for the dissolution of a
marriage, except to the extent that such proceeding seeks to determine the division of property that
is property of the estate.” So, to the extent the Debtor seeks to prevent Ms. Addis from proceeding
forward in a divorce action to terminate the bonds of their marriage, she has no legal support.
However, as the latter clause of § 362(b)(2)(A)(iv) indicates, the stay does apply to the division of
property that is property of the bankruptcy estate.

        Therefore, it is hereby ORDERED that Ms. Addis’ motion for relief from stay is
GRANTED so that she may commence or continue the divorce proceeding, including to the extent
that the proceeding reaches a determination of the division of property that is property of the estate.
However, no such determination will be effective, nor may such relief be implemented, until
further relief from stay is granted, after notice and opportunity for hearing in this case.



Dated: May 28, 2021                            /s/ Peter G. Cary
                                               Peter G. Cary
                                               United States Bankruptcy Judge
                                               District of Maine
